State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   105569
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JULIO A. ROMERO, Also Known as
   BLACK,
                    Appellant.
________________________________


Calendar Date:   August 10, 2015

Before:   Peters, P.J., Garry, Lynch and Devine, JJ.

                             __________


     Justin C. Brusgul, Voorheesville, for appellant.

      Karen Heggen, District Attorney, Ballston Spa (Kristin T.
Foust of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Saratoga
County (Scarano, J.), rendered September 20, 2012, convicting
defendant upon his plea of guilty of the crime of attempted
criminal sale of a controlled substance in the third degree.

      In satisfaction of a three-count indictment, defendant
pleaded guilty to attempted criminal sale of a controlled
substance in the third degree and waived his right to appeal. In
accordance with the plea agreement, he was sentenced to two years
in prison to be followed by two years of postrelease supervision.
He now appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
                              -2-                  105569

review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Peters, P.J., Garry, Lynch and Devine, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court